In petition for rehearing it is insisted that: "In reversing its original decree this Court overlooked and failed to consider that Oliver P. Searing acquired a tax deed whileholding the mortgage from this appellee, and failed to consider: (a) That the tax deed in question issued on December 7, 1930. (Tr. 80.) (b) That the tax deed was delivered by the Clerk of the Circuit Court to Oliver P. Searing on December 8, 1930. (Tr. 135.) (c) That from March 25, 1925, until September of 1936, Oliver P. *Page 501 
Searing held a mortgage on the property. (Tr. 37, 44, 45, 129, Pltf's Exs. 11 and 12.)
"2. This Court overlooked and failed to consider that the tax deed in question was never delivered to John P. Jaeger, the purported purchaser, but was delivered to Oliver P. Searing
(Tr. 135-137), and was never recorded by John P. Jaeger but was recorded by Oliver P. Searing (Tr. 135), and in so doing, this Court thereby failed to apply the rule that a tax deed takes effect from its delivery which marks the period of time when title passes from the State to the applicant, Lance v. Smith
(Fla. 1936), 167 So. 366), and further overlooked the general rule as to conveyances that without a delivery a deed is ineffective. Houston v. Adams, (Fla. 1923), 95 So. 859; Prattv. Carns, (Fla. 1920), 85 So. 681; Parken v. Safford (Fla.1904), 37 So. 567.)"
The contentions are not sound because the record shows that no tax deed was ever issued to Searing. The tax deed was issued to a stranger to Searing and, before the tax deed was physically delivered to the grantee, the grantee in the tax deed conveyed the lands to Mrs. Bauman and authorized the Clerk of the Circuit Court to deliver his tax deed to Searing. Such delivery by the clerk was in effect delivery of the paper writing to the grantee.
Petition for rehearing denied.
TERRELL, C. J., WHITFIELD and BUFORD, J.J., concur.
BROWN and CHAPMAN, J.J., dissent.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 502